Case 1:20-cv-20360-BB Document 83 Entered on FLSD Docket 12/01/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-20360-BLOOM/Louis

 JEFFREY PETER DATTO, PH.D.,

         Plaintiff,

 v.

 FLORIDA INTERNATIONAL UNIVERSITY
 BOARD OF TRUSTEES, et al.,

        Defendants.
 ________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Expedited Motion for Clarification on

 the Court’s Scheduling Order, ECF No. [82] (“Motion”). The Court has considered the Motion,

 the record in this case, the applicable law, and is otherwise fully advised.

        On May 7, 2020, the Court entered its Scheduling Order, ECF No. [23]. Plaintiff seeks

 clarification regarding two matters. First, Plaintiff seeks clarification that he can use declarations,

 not just affidavits, to support motions for summary judgment in accordance with Fed. R. Civ. P.

 56(c). He notes that another court has permitted him to support a motion for partial summary

 judgment with a declaration. Upon review, for summary judgment purposes, Plaintiff like all

 litigants is permitted to use the materials included in Fed. R. Civ. P. 56(c)(1)(A). See id. (stating

 that a “party asserting that a fact cannot be or is genuinely disputed must support the assertion by:

 . . . citing to particular parts of materials in the record, including depositions, documents,

 electronically stored information, affidavits or declarations (including those made for purposes of

 the motion only), admissions, interrogatory answers, or other materials.” Further, Rule 56(c)(4)

 directs that an “affidavit or declaration used to support or oppose a motion must be made on
Case 1:20-cv-20360-BB Document 83 Entered on FLSD Docket 12/01/2020 Page 2 of 3

                                                            Case No. 1:20-cv-20360-BLOOM/Louis


 personal knowledge, set out facts that would be admissible in evidence, and show that the affiant

 or declarant is competent to testify on the matters stated.” Therefore, declarations can be used.

        Second, Plaintiff seeks clarification of the Scheduling Order’s statement that, regarding

 motions for summary judgment, “if a deposition transcript is relied upon, a complete copy must

 be filed which includes all exhibits.” ECF No. [82] at 2 (citing ECF No. [23] at 4). He asks that if

 rather than relying on a deposition transcript, he can submit his own affidavit/declaration “attesting

 to what the deponents said to him during the questioning of them.” Id. According to Plaintiff, this

 relief “would be a tremendous cost savings” to him if “he does not need to have deposition

 transcripts prepared to get past a motion for summary judgment.” Id. Upon review, the Court

 denies this request. As an initial matter, there is nothing unclear about the Scheduling Order’s

 requirement that a complete deposition transcript be filed with exhibits. Indeed, the Scheduling

 Order separately notes that if a deposition transcript is referenced, “a complete copy must be filed

 which includes all exhibits.” ECF No. [23] at 3. Thus, no clarification is necessary on this point.

 But more importantly, Plaintiff’s instant request was recently rejected by Judge Louis. See ECF

 No. [80] (“Discovery Order”).

        In the Discovery Order, Judge Louis determined that Plaintiff’s proposal “runs afoul” of

 discovery principles and held that any deposition noticed in the case “shall be conducted with a

 court reporter present” while explaining that procedures involving a court reporter “remove[]

 doubt as to whether a recording or transcript has been tampered with or edited by either party” and

 “maintains the integrity of the depositions” because an “officer’s certification is important at the

 summary judgment stage[.]” Id. Additionally, Judge Louis rejected Plaintiff’s argument that “in

 lieu of having a transcript generated for later use in this case, [Plaintiff] intends to advance as

 evidence an affidavit executed by himself attesting to what the witness testified to.” Id. at 2.




                                                   2
Case 1:20-cv-20360-BB Document 83 Entered on FLSD Docket 12/01/2020 Page 3 of 3

                                                            Case No. 1:20-cv-20360-BLOOM/Louis


 Plaintiff’s current request largely expands upon and reframes arguments already made and

 considered by Judge Louis. The Motion, thus, is improper on this separate basis. Simply put, to

 the extent Plaintiff seeks to rely upon or reference deposition testimony for purposes of supporting

 or opposing a summary judgment motion, transcript copies must be filed with the Court. This

 requirement is clearly explained in the Scheduling Order. An affidavit or declaration attesting to

 what Plaintiff recalls a deponent stating during a deposition is insufficient.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [82], is

 GRANTED IN PART AND DENIED IN PART.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 30, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Jeffrey Peter Datto, Ph.D.
 3352 W. 98th Place
 Hialeah, FL 33018
 215-915-4416
 Email: jpdatto@gmail.com




                                                   3
